UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4934


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME MICHALE MASON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00105-WO-1)


Submitted:   November 13, 2013            Decided:   November 26, 2013


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah Jessica Farber, FARBER LAW FIRM, PLLC, Raleigh, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Sandra   J.   Hairston,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerome     Michale          Mason       appeals   the     district    court’s

judgment       sentencing      him         to     151     months’       imprisonment     for

conspiracy to distribute twenty-eight grams or more of cocaine

base, in violation of 21 U.S.C. § 846 (2012).                            On appeal, Mason

argues    that     the    district          court       improperly      applied    advisory

Guidelines enhancements that were not alleged in the indictment.

We affirm.

              Mason     pleaded          guilty,       pursuant    to    a    written   plea

agreement, in May 2012.                  In the presentence report (“PSR”), the

probation officer recommended two sentencing enhancements now at

issue    in    this    appeal,       a    two-level       increase      for    possessing   a

dangerous      weapon    and     a       two-level      increase      for     maintaining   a

premises for the purpose of distributing cocaine base.                             See U.S.

Sentencing       Guidelines       Manual          (“USSG”)      § 2D1.1(b)(1),      (b)(12)

(2011).       Mason objected to these enhancements, arguing that the

facts alleged in the PSR did not support either enhancement.

The district court overruled Mason’s objections and sentenced

him to 151 months’ imprisonment.

              On appeal, Mason argues that the application of both

enhancements violates his Sixth Amendment right to a trial by

jury as articulated in Alleyne v. United States, 133 S. Ct. 2151

(2013).       He contends that any fact that increases the applicable

advisory Guidelines range must be alleged in the indictment and

                                                  2
proved beyond a reasonable doubt, because the Guidelines form

the   essential        starting      point        for    federal      sentencing.           The

Government      asserts       that     Alleyne      is    inapplicable           because    the

enhancements did not affect Mason’s statutory mandatory minimum

sentence.

             Although Mason objected to the application of these

enhancements      at    sentencing,          he    argued      only       that    the   factual

foundation was lacking, not that the enhancements violated his

constitutional         rights.         Therefore,        our     review      is     for   plain

error.       Under      the    plain-error          standard,         a    defendant      “must

establish    that      the    district        court     erred,     that      the    error   was

plain, and that it affected his substantial rights.”                                      United

States v. Robinson, 627 F.3d 941, 954 (4th Cir. 2010) (internal

quotation marks and alterations omitted) (citing United States

v. Olano, 507 U.S. 725, 734 (1993)).                        And even if a defendant

meets    this    heavy       burden,    an     appellate       court       has     “discretion

whether to recognize the error, and should not do so unless the

error    seriously       affects        the       fairness,      integrity         or     public

reputation of judicial proceedings.”                     United States v. Hargrove,

625 F.3d 170,      184    (4th     Cir.    2010)     (internal         quotation      marks

omitted).       Here, the district court did not commit error – much

less plain error – and we therefore affirm its application of

the sentencing enhancements.



                                               3
            In       Alleyne,      the   Supreme          Court    held       that    any   fact,

other   than     a    prior     conviction,          that       increases      the    statutory

minimum punishment is an element that must be charged in the

indictment and proved beyond a reasonable doubt.                                     133 S. Ct.
2151,    2155,       2162-63    (2013).             The    Court       cautioned      that     its

holding did not disturb judicial factfinding at sentencing for

facts that do not impact the statutory punishment.                               Id. at 2163.

The   sentencing       enhancements        Mason          challenges      affect        only   the

advisory Guidelines calculations and not the statutory mandatory

minimum   punishment.            See     USSG       § 2D1.1(b)(1),            (b)(12)    (2011).

Therefore,     the     district      court      did       not    err     in    applying     these

enhancements.

            Accordingly, we affirm the district court’s judgment.

We    dispense       with   oral    argument         because       the    facts       and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                                        AFFIRMED




                                                4